Citation Nr: 0727488	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force from 
October 1965 to April 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).  That decision denied entitlement to service 
connection for bilateral hearing loss.  The veteran was 
notified of the decision and he has appealed to the Board for 
review.  In June 2007, the veteran presented testimony before 
the Board in Detroit; a transcript of that hearing was 
produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


REMAND

The veteran has claimed that while he was stationed at 
Kirtland Air Force Base, he was found to have some type of 
hearing impairment.  He subsequently was released from active 
duty and did not immediately submit a claim for benefits for 
bilateral hearing loss.  Thirty-five years after his release 
from service, he submitted a VA claim for benefits asking 
that service connection be awarded for hearing loss.  

Following his application for benefits, the RO attempted to 
obtain the veteran's service medical records.  The RO 
contacted the National Personnel Records Center (NPRC) which 
informed the RO that the veteran's service medical records 
had been sent to the RO.  RO personnel searched their 
facility but were unable to locate the veteran's medical 
records.  The RO then contacted the veteran and asked whether 
he had a copy of his service medical records and, if he did 
have said copy, whether he could provide the RO with copies 
of those records.  A negative response was received from the 
veteran.  

While the RO was attempting to locate the veteran's service 
medical records, he underwent a VA Audiological Examination.  
Said exam was accomplished in March 2005.  The examiner 
concluded that the veteran did have hearing loss in both 
ears.  However, because the examiner did not have a complete 
claims folder, i.e., the veteran's service medical records, 
the examiner concluded that she could not positively or 
negatively link his current hearing loss with the veteran's 
military service.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), VA first has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue now on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated that VA must make more than a single attempt 
to locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre, at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  The RO has made an attempt to locate the 
veteran's service medical records but it is unclear whether 
it has fully informed the veteran of its inability to obtain 
the veteran's service medical records.  Nevertheless, there 
is no indication that the RO has attempted to obtain any 
reports from the service hospitals nor has it gone to the 
appropriate service agency to confirm whether the veteran was 
on "sick call" during the time in question.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  Because the veteran's 
service medical records are not for review due to the 
government's inability to locate said records, and since the 
claim is one for service connection, it seems clear to the 
Board that there is a heightened duty to inform the veteran 
how he can prevail on his claim, including the submitting of 
alternative evidence that may be sufficient to fully 
substantiate his claim.  Therefore, the AMC/RO should contact 
the veteran and advise him that, in light of his missing 
records, he may provide such alternative evidence.  
Additionally, the veteran is notified by this Remand that he 
may submit such alternative evidence.

Also, the Board believes the appellant should undergo an 
additional medical examination in order to obtain additional 
medical evidence and to resolve any previous unclear findings 
that may exist concerning the disability at issue.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and 
complete examination will provide the Board with a basis to 
either agree or refute the veteran's various assertions, and 
will provide the VA with a more complete picture of whether 
service connection may be granted for bilateral hearing loss.  

The Board would add that during the veteran's hearing before 
the undersigned Veterans Law Judge, he stated that since 
leaving the US Air Force in 1969 he had undergone numerous 
physicals in conjunction with his job.  Specifically, he 
stated that he had undergone physicals in order to make sure 
he was physically fit for employment.  A review of claims 
folder indicates that none of those examination reports have 
been obtained or included in the claims folder.  The Board 
believes that these records are important because they may 
corroborate the veteran's assertions that he has been 
experiencing hearing loss for a number of years.  Therefore, 
the claim must also be remanded so that an attempt to obtain 
those records may be accomplished.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the veteran 
and inform him of the missing service 
medical records.  The AMC/RO should 
advise the veteran that he can submit 
alternate evidence to support his claim, 
including, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
during service or soon after discharge; 
letters written during service; and 
insurance examinations.

The AMC/RO is instructed to inform the 
appellant that the Court has held that 
the "duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  All obtained 
evidence should be included in the claims 
folder for future review.  If no 
additional evidence is received, this 
should be noted in the claims folder.

2.  The AMC/RO should attempt to complete 
the development of the evidence with 
regard to the missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, by sending a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The AMC/RO 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  Then, the AMC/RO should 
contact the NPRC and request copies of 
all the veteran's personnel records and 
any hospital records for his period of 
military service from October 1965 to 
April 1969.  

Additionally, the AMC/RO should also 
request all secondary sources of service 
medical records such as actual 
surgical/clinical records from any of the 
bases at which the veteran was 
stationed/assigned.

Any information obtained is to be 
associated with the veteran's claims 
folder.  If the search(es) for the 
veteran's service department and medical 
records and/or for alternate records is 
(are) negative, documentation to that 
effect must be placed in the veteran's 
claims folder.  Moreover, the veteran 
must be notified, in writing, of any 
failed attempt.

3.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since leaving 
the US Air Force in April 1969, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  The RO/AMC should 
specifically obtain the veteran's 
clinical treatment records from the 
doctors who have treated him for hearing 
loss.  Copies of the medical records from 
all sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

4.  During the veteran's hearing before 
the Board, he mentioned that he had sat 
for a number of physical examinations in 
conjunction with his fitness for 
employability.  The RO/AMC should ask the 
veteran if he has copies of any of those 
examination records, and if he does, 
whether the veteran can provide copies of 
those examinations to the RO/AMC.  If the 
veteran informs the VA that he does not 
have copies of the examination reports 
but notifies the VA of the repository of 
said examination reports, the RO/AMC 
should attempt to obtain those records 
from those repositories.  Any obtained 
records should be included in the claims 
folder for review.  If requests for any 
private or non-VA federal repository are 
not successful, the RO/AMC should inform 
the veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

5.  Once the above has been accomplished, 
then the AMC/RO should schedule the 
veteran for an examination for the 
purpose of determining the nature, cause, 
and etiology of any bilateral hearing 
loss.  The examiner should be asked to 
express an opinion as to whether the 
disability is related to or was caused by 
the veteran's military service.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

6.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefit sought on appeal remains denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



